

115 HR 4514 IH: Stop Tax Subsidies for Sexual Abusers and Harassers Act of 2017
U.S. House of Representatives
2017-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4514IN THE HOUSE OF REPRESENTATIVESDecember 1, 2017Mrs. Comstock introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo prohibit deductions for settlements subject to nondisclosure agreements paid in connection with
			 sexual harassment or sexual abuse, and for other purposes.
	
 1.Short TitleThis Act may be cited as the Stop Tax Subsidies for Sexual Abusers and Harassers Act of 2017. 2.Denial of deduction for settlements subject to nondisclosure agreements paid in connection with sexual harassment or sexual abuse (a)Denial of deductionSection 162 is amended by redesignating subsection (q) as subsection (r) and by inserting after subsection (p) the following new subsection:
				
 (q)Payments related to sexual harassment and sexual abuseNo deduction shall be allowed under this chapter for any settlement or payment related to sexual harassment or sexual abuse if such settlement or payment is subject to a nondisclosure agreement or attorney’s fees related to such a settlement or payment..
 (b)Effective dateThe amendments made by this section shall apply with respect to amounts paid or incurred after the date of the enactment of this Act.
			